DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021, amending claim 23, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27-28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasi et al. (US 5,733,486 A) in view of Kohama et al. (US 4,734,243 A).
Regarding claim 23, Hayasi discloses a method for automatically setting a condition of an injection molding speed (title, FIG. 1) including controller for the motion profile of an injection plunger 30, equivalent to the claimed shooting pot comprising:
a controller (e.g. injection speed control unit 40) for controlling the operation of the plunger in a shooting pot cavity in accordance with the motion profile (FIG. 1, 2, 6:33-8:28); 
a sensor (e.g. in-mold cavity material pressure sensor 18, barrel portion pressure sensor 27, nozzle portion material pressure sensor 28, injection hydraulic pressure sensor 34) for sensing a characteristic at a predetermined location in an injection circuit of the molding system, the sensor in communication with the shooting pot controller (FIG. 2, 5:47-6:28); and 

Hayasi does not appear to explicitly disclose a plurality of shooting pot plungers or shooting pot cavities.
However, Kohama discloses shooting pot-type injection molding machine and method (title/abstract) in which a single plasticization device A of a screw extruder type feeds a plurality of plunger type injection devices B, C and D each with an independent plunger 2, cylinder 5, injection gate valve 3 and inflow gate valve 4 (FIG. 1-2, 3:7+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayasi to include the pot-type injection plungers and cavities of Kohama, in order to increase throughput when compared to conventional processes (Kohama 1:41+, FIG. 4-5). In addition, the skilled artisan would recognize that Kohama teaches both refilling and filling of the shooting-pot 5 during operation; specifically control over the opening of gate valves 3 and 4 . When combined with control taught by Hayasi the skilled artisan would recognize that monitoring and/or controlling the plunger during injection and refilling as claimed. 
Regarding claim 27, Haysi discloses the database maintains the motion profile for the shooting pot plunger (FIG. 2, STEP 8, 9:10+).
Regarding claim 28, Hayasi discloses an interface for outputting the sensed data (FIG. 2, STEP 10, 11:39+, FIG. 3-5).
Regarding claim 32, Kohama discloses each plunger is independently activated (FIG. 3, 4:11+). 

Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive. Applicant contends that Hayasi fails to disclose a shooting pot-type injection machine and therefore is not capable of operating during the injecting and/or refilling cycles; and that Kohama does not disclose motion profiles of the injection and refill cycles and does not cure Hayasi deficiencies. The Examiner disagrees with Applicant’s conclusion. 
First, the claims set forth an apparatus and the MPEP states that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 for further details. In this case the combined teachings of Hayasi and Kohama is capable of the claimed operation, absent evidence to the contrary. 
Second, as discussed in the rejection above, the skilled artisan would recognize that Kohama teaches both refilling and filling of the shooting-pot 5 during operation; specifically control over the opening of gate valves 3 and 4 dependent on the cycle. When combined with control taught by Hayasi the skilled artisan would recognize that monitoring and/or controlling the plunger during both the injection cycle and refilling cycle as claimed is prima facie obvious.
Finally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742